NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 24 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10088

                Plaintiff-Appellee,             D.C. No. 2:01-cr-00027-JAM-1

 v.
                                                MEMORANDUM*
DAVID L. GUIDRY, AKA David Guidry,
AKA David Louis Guidry,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      David L. Guidry appeals from the district court’s order revoking his

conditional discharge and remanding him to the custody of the Attorney General

for commitment to a suitable facility under 18 U.S.C. § 4243(g). Pursuant to

Anders v. California, 386 U.S. 738 (1967), Guidry’s counsel has filed a brief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We treat Guidry’s letter, submitted at Docket Entry No. 16, as a

pro se supplemental brief. No answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal.

      Counsel’s motion to withdraw is GRANTED. Any other pending requests

are DENIED.

      AFFIRMED.




                                          2                                   18-10088